Exhibit 10.1

 

COHERENT, INC.

(a Delaware Corporation)

 

2.75% Convertible Subordinated Notes due 2011

 

PURCHASE AGREEMENT

 

 

Dated:  March 7, 2006

 

--------------------------------------------------------------------------------


 

COHERENT, INC.
(a Delaware corporation)

 

$175,000,000
2.75% Convertible Subordinated Notes due 2011

 

PURCHASE AGREEMENT

 

March 7, 2006

 

MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
New York, New York 10080

 

Ladies and Gentlemen:

 

Coherent, Inc., a Delaware corporation (the “Company”), confirms its agreement
with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch” or the “Initial Purchaser”) with respect to the issue and sale
by the Company and the purchase by the Initial Purchaser of $175,000,000
aggregate principal amount of the Company’s 2.75% Convertible Subordinated Notes
due 2011 (the “Initial Securities”), and with respect to the grant by the
Company to the Initial Purchaser of the option described in Section 2(b) hereof
to purchase all or any part of an additional $25,000,000 aggregate principal
amount of 2.75% Convertible Subordinated Notes due 2011 (the “Option Securities”
and together with the Initial Securities, the “Securities”).  The Securities are
to be issued pursuant to an indenture dated as of March 13, 2006 (the
“Indenture”) between the Company and U.S. Bank National Association, as trustee
(the “Trustee”).

 

The Securities are convertible, subject to certain conditions as described in
the Final Offering Memorandum (as defined below), into shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”) in accordance
with the terms of the Securities and the Indenture, as described in Schedule A
hereto.  Securities issued in book-entry form will be issued to Cede & Co. as
nominee of The Depository Trust Company (“DTC”) pursuant to a blanket issuer
letter of representations, to be dated on or prior to Closing Time (as defined
in Section 2(c)) (the “DTC Agreement”), among the Company and DTC.

 

The Securities are being issued in connection with the potential acquisition
(the “Acquisition”) by the Company of all of the outstanding capital stock of
Excel Technology, Inc., a Delaware corporation (“Excel Technology”).  The
Acquisition will be effected pursuant to and in accordance with the Agreement
and Plan of Reorganization (“Acquisition Agreement”), dated as of February 21,
2006, among the Company, Spider Merger Corporation, a Delaware corporation
(“Merger Sub”) and Excel Technology.  The consummation of the Acquisition is not
a condition to the closing of the offering and sale of the Securities pursuant
to this Agreement.

 

The Company understands that the Initial Purchaser proposes to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchaser may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered. 
The Securities are to be

 

--------------------------------------------------------------------------------


 

offered and sold through the Initial Purchaser without being registered under
the Securities Act of 1933, as amended (the “1933 Act”), in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemption afforded by Rule 144A (“Rule 144A”) of the
rules and regulations promulgated under the 1933 Act by the Securities and
Exchange Commission (the “Commission”)).

 

On or prior to Closing Time, the Company will enter into a registration rights
agreement with the Initial Purchaser (the “Registration Rights Agreement”),
pursuant to which, subject to the conditions set forth therein, the Company will
be required to use its commercially reasonable efforts to file and use its
commercially reasonable efforts to have declared effective a registration
statement (the “Registration Statement”) under the 1933 Act to register resales
of the Securities and the shares of Common Stock issuable upon conversion
thereof.

 

The Company (a) has prepared and delivered to the Initial Purchaser copies of
(i) a preliminary offering memorandum dated March 6, 2006 (as supplemented or
amended prior to the date hereof, the “Preliminary Offering Memorandum”) and
(ii) a pricing term sheet attached hereto as Schedule B, which includes the
pricing terms and other information with respect to the Securities and other
matters not included in the Preliminary Offering Memorandum, as defined below
(the “Pricing Term Sheet”) and (b) will prepare and deliver to the Initial
Purchaser, on the date hereof or the second succeeding day, copies of a final
offering memorandum dated March 7, 2006 (the “Final Offering Memorandum”), each
for use by the Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Securities.  “Offering Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary Offering Memorandum or the Final
Offering Memorandum, or any amendment or supplement to either such document),
including exhibits thereto, and any documents incorporated therein by reference,
which has been prepared and delivered by the Company to the Initial Purchaser in
connection with its solicitation of purchases of, or offering of, the
Securities.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include, unless modified or superseded by a subsequently filed or provided
report, document or disclosure, all such financial statements and schedules and
other information which are incorporated by reference in the Offering
Memorandum; and all references in this Agreement to amendments or supplements to
the Offering Memorandum shall be deemed to mean and include the filing of any
document under the Securities Exchange Act of 1934 (the “1934 Act”) which is
incorporated by reference in the Offering Memorandum.

 

SECTION 1.           Representations and Warranties by the Company.

 

(a) Representations and Warranties.  The Company represents and warrants to the
Initial Purchaser as of the date hereof and as of the Closing Time referred to
in Section 2(c) hereof, and agrees with the Initial Purchaser, as follows:

 

(i)            Disclosure Package and Final Offering Memorandum.  As of the
Applicable Time (as defined below), neither (x) the Offering Memorandum as of
the Applicable Time as supplemented by the final pricing term sheet, in the form
attached hereto as Schedule B (the “Pricing Supplement”), that has been prepared
and delivered by the Company to the Initial Purchaser in connection with their
solicitation of offers to purchase Securities, all considered

 

2

--------------------------------------------------------------------------------


 

together (collectively, the “Disclosure Package”), nor (y) any individual
Supplemental Offering Materials (as defined below), when considered together
with the Disclosure Package, included any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  “Applicable Time” means 7:00 am EST on March 8, 2006 or such other
time as agreed by the Company and Merrill Lynch. This representation does not
apply to any Excel Technology filings made with the Commission, except for those
portions which are expressly incorporated by reference in the Offering
Memorandum.

 

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than the
Offering Memorandum or amendments or supplements thereto (including the Pricing
Supplement), including, without limitation, any road show relating to the
Securities that constitutes such a written communication.

 

As of its issue date and as of Closing Time, the Final Offering Memorandum will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The representation and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with written information
furnished to the Company by the Initial Purchaser expressly for use therein.

 

(ii)           Incorporated Documents.  The Offering Memorandum as delivered
from time to time shall incorporate by reference the most recent Annual Report
of the Company on Form 10-K filed with the Commission and each Quarterly Report
of the Company on Form 10-Q and each Current Report of the Company on Form 8-K
filed with the Commission since the end of the fiscal year to which such Annual
Report relates (except for information contained therein which is furnished). 
The documents incorporated or deemed to be incorporated by reference in the
Offering Memorandum at the time they were or hereafter are filed with the
Commission complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, when read together with the other
information in the Offering Memorandum, at the time the Offering Memorandum was
issued and at Closing Time, did not and will not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided that the
foregoing shall not apply to the Excel Technology filings made with the
Commission, except for those portions which are expressly incorporated by
reference in the Offering Memorandum.

 

(iii)          Independent Accountants.

 

(a)           Deloitte & Touche LLP who certified the financial statements and
supporting schedules of the Company and its subsidiaries as of September 30,
2005 and 2004 and for each of the three fiscal years in the period ended
September 30, 2005 included or incorporated by reference in the Disclosure
Package and the Final Offering Memorandum are independent public accountants
with respect to the Company and its

 

3

--------------------------------------------------------------------------------


 

subsidiaries within the meaning of the 1933 Act and the rules and regulations
thereunder (the “1933 Act Regulations”).

 

(b)           Ernst & Young AG Wirtschaftspruefungsgesellschaft (“Ernst & Young
AG”) were previously the independent auditors of Lambda Physik AG (a subsidiary
of the Company) and its subsidiaries, and previously audited and reported on
Lambda Physik AG’s consolidated financial statements as of September 30, 2003
and for the periods from October 1, 2002 through July 26, 2003 and also from
July 27, 2003 through September 30, 2003.  As of the date of Ernst & Young AG’s
most recent audit report on the consolidated financial statements of Lambda
Physik AG and during the period covered by the consolidated financial statements
on which Ernst & Young AG reported, Ernst & Young AG were the independent
accountants of Lambda Physik AG within the meaning of Rule 101 of the AICPA’s
Code of Professional Conduct, and its interpretations and rulings.  However,
Ernst & Young AG are no longer the independent auditors of Lambda Physik AG, nor
have they ever been the independent registered public accounting firm of
Coherent, Inc.

 

(iv)          Financial Statements.  The historical financial statements of the
Company, together with the related schedules and notes, included in the
Disclosure Package and the Final Offering Memorandum present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved.  The supporting
schedules, if any, included in the Disclosure Package and the Final Offering
Memorandum present fairly in all material respects in accordance with GAAP the
information required to be stated therein.  The historical financial statements
of Excel Technology, together with the related schedules and notes, included in
the Disclosure Package and the Final Offering Memorandum, present fairly in all
material respects the financial position of Excel Technology and its
consolidated subsidiaries at the dates indicated, and the statement of
operations, stockholders’ equity and cash flows of Excel Technology and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with GAAP in each case applied on a consistent
basis throughout the periods involved.  The summary financial information
included in the Disclosure Package and the Final Offering Memorandum present
fairly in all material respects the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included in the Disclosure Package and the Final Offering Memorandum.  Except to
the extent disclosed in the pro forma financial statements, the pro forma
financial statements of the Company and its subsidiaries and the related notes
thereto included in the Disclosure Package and the Final Offering Memorandum
present fairly in all material respects the information shown therein, and have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements, comply in all material respects as to
form with the applicable requirements of Rule 11-02 of Regulation S-X under the
1933 Act and have been properly compiled in all material respects on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable in all material respects and the adjustments used therein are
appropriate in all material respects to give effect to the transactions and
circumstances referred to therein and have been properly applied in all material
respects to the historical amounts in the compilation of the pro forma financial
statements (except in each case to the extent stated in the pro forma financial
statements or the footnotes thereto). 

 

4

--------------------------------------------------------------------------------


 

(v)           No Material Adverse Change in Business.  Except as disclosed in
the Disclosure Package or the Final Offering Memorandum, since December 31, 2005
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, in each case whether
or not arising in the ordinary course of business other than the termination of
the Company’s credit facility as contemplated by disclosure in the Offering
Memorandum (a “Material Adverse Effect”), (B) there has been no Material Adverse
Effect (as defined in the Acquisition Agreement), to the Company’s knowledge, on
Excel Technology and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock.

 

(vi)          Good Standing of the Company.  The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreement, the Securities, the Indenture and the Acquisition Agreement, and to
consummate all of the transactions in connection therewith as contemplated in
the Disclosure Package and the Final Offering Memorandum; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

(vii)         Good Standing of Subsidiaries.  Each subsidiary of the Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Final Offering Memorandum and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, all of the issued and
outstanding capital stock of each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of the subsidiaries of the Company was
issued in violation of any preemptive or similar rights of any securityholder of
such subsidiary.  “Subsidiary” means any corporation, association, partnership
or other business entity of which more than 50% of the total voting power of
shares of capital stock entitled to vote in the election of directors, managers,
general partners or trustees thereof is at the time owned or controlled,
directly or indirectly, by the Company.

 

(viii)        Capitalization.  The authorized, issued and outstanding capital
stock of the Company is as set forth in the Disclosure Package and the Final
Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to this
Agreement, pursuant to reservations, agreements, employee benefit plans referred
to in the Disclosure Package and the Final Offering Memorandum or pursuant to
the exercise of convertible securities or options referred to in the Disclosure
Package and the Final Offering Memorandum).  The shares of issued and
outstanding capital stock of the Company

 

5

--------------------------------------------------------------------------------


 

have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

 

(ix)           Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company.

 

(x)            Authorization of the Indenture.  The Indenture has been duly
authorized by the Company and, when executed and delivered by the Company and
the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

(xi)           Authorization of the Securities.  The Securities have been duly
authorized and, at Closing Time, will have been duly executed by the Company
and, when authenticated, issued and delivered in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor as
provided in this Agreement, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture.

 

(xii)          Authorization of the Registration Rights Agreement.  The
Registration Rights Agreement has been duly authorized by the Company and, when
executed and delivered by the Company and the Initial Purchaser, will constitute
a valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

 

(xiii)         Authorization of the Acquisition Agreement.  The Acquisition
Agreement has been duly authorized, executed and delivered by the Company and
Merger Sub and constitutes a valid and binding agreement of each of the parties
thereto, enforceable against each of them in accordance with its terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

(xiv)        Description of the Securities, the Indenture, the Registration
Rights Agreement and the Acquisition Agreement.  The Securities, the Indenture,
the Registration Rights Agreement and the Acquisition Agreement conform or will
conform in all material respects to

 

6

--------------------------------------------------------------------------------


 

the respective statements relating thereto contained in the Disclosure Package
and the Final Offering Memorandum and will be in substantially the respective
forms last delivered to the Initial Purchase prior to the date of this
Agreement.

 

(xv)         Authorization and Description of Common Stock.  The Common Stock
conforms in all material respects to all descriptions relating thereto set forth
in the Disclosure Package and the Final Offering Memorandum.  Upon issuance and
delivery of the Securities in accordance with this Agreement and the Indenture,
the Securities will be convertible at the option of the holder thereof into
shares of Common Stock in accordance with the terms of the Securities and the
Indenture; the shares of Common Stock issuable upon conversion of the Securities
have been duly authorized and reserved for issuance upon such conversion by all
necessary corporate action and such shares, when issued upon such conversion in
accordance with the terms of the Securities, will be validly issued and will be
fully paid and non-assessable; no holder of such shares will be subject to
personal liability by reason of being such a holder; and the issuance of such
shares upon such conversion will not be subject to the preemptive or other
similar rights of any securityholder of the Company.

 

(xvi)        Absence of Defaults and Conflicts.  Neither the Company nor any of
its subsidiaries is in violation of its charter or by-laws (or other similar
constituent document) or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which any of them may be bound, or to which any of the property or
assets of the Company or any of its subsidiaries is subject (collectively,
“Agreements and Instruments”) except for such defaults that would not result in
a Material Adverse Effect; and the execution, delivery and performance of this
Agreement, the Indenture, the Securities, the Registration Rights Agreement, 
the DTC Agreement, the Acquisition Agreement and any other agreement or
instrument entered into or issued or to be entered into or issued by the Company
in connection with the transactions contemplated hereby or thereby or in the
Disclosure Package and the Final Offering Memorandum and the consummation of the
transactions contemplated herein and in the Disclosure Package and the Final
Offering Memorandum (including the Acquisition, the issuance and sale of the
Securities, the use of the proceeds from the sale of the Securities as described
in the Disclosure Package and the Final Offering Memorandum under the caption
“Use of Proceeds” and the issuance of the shares of Common Stock upon conversion
of any Securities) and compliance by the Company with its obligations hereunder
have been duly authorized by all necessary corporate action and do not and will
not, whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments except for such
conflicts, breaches or defaults or Repayment Events or liens, charges or
encumbrances that, singly or in the aggregate, would not result in a Material
Adverse Effect, nor will such action result in any violation of the provisions
of the charter or by-laws (or other similar constituent documents) of the
Company or any of its subsidiaries or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their assets, properties or
operations.  As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

 

7

--------------------------------------------------------------------------------


 

(xvii)       Absence of Labor Dispute.  No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its or any of its subsidiaries’
principal suppliers, manufacturers, customers or contractors, which, in either
case, would result in a Material Adverse Effect.

 

(xviii)      Absence of Proceedings.  There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries which
might result in a Material Adverse Effect, or which might materially and
adversely affect the properties or assets of the Company or any of its
subsidiaries or the consummation of the transactions contemplated by this
Agreement (including the Acquisition) or the performance by the Company of its
obligations hereunder or under the Registration Rights Agreement, the Indenture,
the Securities, the DTC Agreement and the Acquisition Agreement.  The aggregate
of all pending legal or governmental proceedings to which the Company or any of
its subsidiaries is a party or of which any of their respective property or
assets is the subject, which are not described in the Disclosure Package and the
Final Offering Memorandum, including ordinary routine litigation incidental to
the business, could not reasonably be expected to result in a Material Adverse
Effect.

 

(xix)         Absence of Manipulation.  Neither the Company nor any affiliate of
the Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

 

(xx)          Possession of Intellectual Property.  Except as described in the
Offering Memorandum and except where such failure to own, possess or acquire
would not reasonably be expected to have a Material Adverse Effect, the Company
and its subsidiaries own or possess, or can acquire on reasonable terms,
adequate patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and neither
the Company nor any of its subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of its subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect.

 

(xxi)         Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement (including
the Acquisition) or for the due execution, delivery or performance of the
Registration Rights Agreement, the Indenture, the Securities or the DTC
Agreement by the Company, except (A) such as have been already obtained,
(B) with respect to the obligations under the Registration

 

8

--------------------------------------------------------------------------------


 

Rights Agreement, the filing of the registration statement with the Commission
under the 1933 Act and the Commission’s declaration of effectiveness of such
registration statement and the qualification of the Indenture under Trust
Indenture Act of 1939, as amended (the “1939 Act”), (C) as may be required in
jurisdictions outside the United States, (D) with respect to the Acquisition,
clearance under the Hart-Scott-Rodino Act of 1976, or (E) as expressly set forth
in this Agreement, the Registration Rights Agreement, the Indenture or the DTC
Agreement.

 

(xxii)        Consents for the Acquisition.  Except as disclosed in the
Disclosure Package, the Acquisition Agreement (and schedules, exhibits and
attachments thereto) and the Final Offering Memorandum, the Company has obtained
all authorizations, approvals, consents, licenses, orders or similar approvals
necessary to consummate the Acquisition.

 

(xxiii)       Possession of Licenses and Permits.  The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure so to
possess would not, singly or in the aggregate, result in a Material Adverse
Effect; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

 

(xxiv)       Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Disclosure
Package and the Final Offering Memorandum or (b) would not, singly or in the
aggregate, reasonably be expected to cause a Material Adverse Effect to the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries; and all of the
leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the Disclosure Package and the
Final Offering Memorandum, are in full force and effect, and neither the Company
nor any of its subsidiaries has any notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any of
its subsidiaries under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any subsidiary thereof to
the continued possession of the leased or subleased premises under any such
lease or sublease.

 

(xxv)        Environmental Laws.  Except as described in the Disclosure Package
and the Final Offering Memorandum and except such matters as would not, singly
or in the aggregate, result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or

 

9

--------------------------------------------------------------------------------


 

protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
residual materials, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and its subsidiaries have
all permits, certificates, licenses, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up, remediation or other corrective or
rehabilitation measures, or an action, suit or proceeding by any private party
or governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or Environmental Laws.

 

(xxvi)       Accounting Controls and Disclosure Controls.  The Company and each
of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as described in the Disclosure
Package and the Final Offering Memorandum, since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.  The Company and its
consolidated subsidiaries employ disclosure controls and procedures that are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.

 

(xxvii)      Compliance with the Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications,
except to the extent stated in the Company’s SEC filings.

 

(xxviii)     Payment of Taxes.  The Company and its subsidiaries have filed all
tax returns that are required to have been filed by them pursuant to applicable
federal, foreign, state, local or other law except insofar as the failure to
file such returns would not result in a Material Adverse Effect, and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Company and its subsidiaries, except for such taxes, if any, as are being

 

10

--------------------------------------------------------------------------------


 

contested in good faith and as to which adequate reserves have been provided.
The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not result in a Material Adverse Effect.

 

(xxix)       Insurance.  The Company and its subsidiaries either (i) carry or
are entitled to the benefits of insurance, with financially sound and reputable
insurers, or (ii) self-insure, in either case in such amounts and covering such
risks as is generally maintained by companies of established repute engaged in
the same or similar business, and all such insurance is in full force and
effect.  The Company has no reason to believe that it or any of its subsidiaries
will not be able (A) to renew their existing insurance coverage as and when such
policies expire or (B) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct their business as now conducted
and at a cost that would not result in a Material Adverse Effect.  None of the
Company or any of its subsidiaries has been denied any insurance coverage that
it has sought or for which it has applied.

 

(xxx)        Statistical and Market-Related Data.  Nothing has come to the
attention of the Company that has caused the Company to believe that the
statistical and market-related data included in the Disclosure Package and the
Final Offering Memorandum is not based on or derived from sources that are
reliable and accurate in all material respects.

 

(xxxi)       Investment Company Act.  The Company is not required, and upon the
issuance and sale of the offered Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Disclosure Package
and the Final Offering Memorandum will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

(xxxii)      Similar Offerings.  Neither the Company nor any of its affiliates,
as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”), has, directly or indirectly, within the preceding six months,
solicited any offer to buy, sold or offered to sell or otherwise negotiated in
respect of, or will solicit any offer to buy, sell or offer to sell or otherwise
negotiate in respect of, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the offered Securities to be
registered under the 1933 Act other than the Securities sold to the Initial
Purchasers.

 

(xxxiii)     Rule 144A Eligibility.  The Securities are eligible for resale
pursuant to Rule 144A and will not be, at Closing Time, of the same class as
securities listed on a national securities exchange registered under Section 6
of the 1934 Act, or quoted in a U.S. automated interdealer quotation system.

 

(xxxiv)     No General Solicitation.  None of the Company or any of its
subsidiaries or Affiliates or any person acting on its or any of their behalf
(other than the Initial Purchaser, as to whom the Company makes no
representation) has engaged or will engage, in connection with the offering of
the offered Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the 1933 Act.

 

(xxxv)      No Registration Required.  Subject to compliance by the Initial
Purchaser with the representations and warranties of the Initial Purchaser and
the procedures set forth in Section 6

 

11

--------------------------------------------------------------------------------


 

hereof, it is not necessary in connection with the offer, sale and delivery of
the offered Securities to the Initial Purchaser and to each Subsequent Purchaser
in the manner contemplated by this Agreement, the Registration Rights Agreement
and the Disclosure Package and the Final Offering Memorandum to register the
Securities under the 1933 Act or to qualify the Indenture under the 1939 Act.

 

(xxxvi)     Foreign Corrupt Practices Act.  Neither the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, controlled
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its controlled Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(xxxvii)    Money Laundering Laws.  The operations of the Company are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(xxxviii)   OFAC.  Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

(xxxix)      Reporting Company.  The Company is subject to the reporting
requirements of Section 13 or Section 15(d) of the 1934 Act and is eligible to
file a registration statement on Form S-3 for resales of the Securities and
shares of Common Stock issuable upon conversion of the Securities.

 

(xl)           Listing of Common Stock.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the 1934 Act and is listed on the Nasdaq
National Market and the Company has taken no action designed to, or, to the
knowledge of the Company, likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or delisting the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the Commission or the Nasdaq National Market is contemplating
terminating such registration or listing.

 

12

--------------------------------------------------------------------------------


 

(xli)          Common Stock Certificates.  The certificates for the shares of
Common Stock (including the shares of Common Stock issuable upon conversion of
the Securities) conform, in all material respects, to the requirements of the
Nasdaq National Market and the Delaware General Corporation Law.

 

(xlii)         ERISA.  Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of the
Company and, if applicable, its subsidiaries is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company or any of its subsidiaries would have any liability; none of
the Company or any of its subsidiaries has incurred or expects to incur
liability under (A) Title IV of ERISA with respect to the termination of, or
withdrawal from, any “pension plan” or (B) Section 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company or any of its subsidiaries would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

 

(xliii)        Accuracy of Exhibits.  There are no contracts or documents which
are required under the 1933 Act or the 1934 Act or the rules and regulations
thereunder to be filed as exhibits to the documents incorporated by reference in
the Offering Memorandum which have not been so filed as required, except where
the failure to file such contract or document would not have a Material Adverse
Effect.

 

(xliv)       Acquisition Agreement.  Except as reflected in the Offering
Memorandum or the Disclosure Package, as of the date hereof nothing has come to
the attention of the Company that has caused the Company to believe that the
representations and warranties of Excel Technology set forth in the Acquisition
Agreement are not true and correct, except, in each case or in the aggregate, as
does not constitute a Material Adverse Effect (as defined in the Acquisition
Agreement) on Excel Technology.

 

(b)           Officer’s Certificates.  Any certificate signed by any officer of
the Company or any of its subsidiaries delivered to the Initial Purchaser or to
counsel for the Initial Purchaser shall be deemed a representation and warranty
by the Company to the Initial Purchaser as to the matters covered thereby.

 

SECTION 2.           Purchase, Sale and Delivery to the Initial Purchaser;
Closing. 

 

(a)           Initial Securities.  On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to the Initial Purchaser,  and the Initial
Purchaser agrees to purchase from the Company, at the price set forth in
Schedule A, $175,000,000 aggregate principal amount of Initial Securities.

 

(b)           Option Securities.  In addition, on the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company hereby grants an option to the Initial
Purchaser to purchase up to an additional $25,000,000 aggregate principal amount
of Option Securities at the same price per Security set forth in Schedule A for
the Initial Securities, plus accrued interest, if any, from Closing Time to the
Date of Delivery (as defined below) (the “Option”).  The option hereby granted
will expire 30 days after the date hereof and may be exercised in whole or in
part from

 

13

--------------------------------------------------------------------------------


 

time to time on one or more occasions only for the purpose of covering
overallotments which may be made in connection with the offering and
distribution of the Initial Securities upon written notice by Merrill Lynch to
the Company setting forth the number of Option Securities (which shall be an
integral multiple of $1,000) as to which the Initial Purchaser is then
exercising the option and the time and date of payment and delivery for such
Option Securities; provided, however, that the Option may not be exercised in
more than two installments without the prior written consent of the Company. 
Any such time and date of delivery (a “Date of Delivery”) shall be determined by
Merrill Lynch, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to Closing Time, as hereinafter
defined.  A “business day” is any weekday that is not a day on which banking
institutions in The City of New York are authorized or obligated to close.

 

(c)           Payment.  Payment of the purchase price for, and delivery of
certificates for, the Initial Securities shall be made at the office of Wilson
Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, California 94304-1050,
or at such other place as shall be agreed upon by the Initial Purchaser and the
Company, at 9:00 A.M. (Eastern time) on the third (fourth, if the pricing occurs
after 4:30 P.M. (Eastern time) on any given day) business day after the date
hereof, or such other time not later than ten business days after such date as
shall be agreed upon by the Initial Purchaser and the Company (such time and
date of payment and delivery being herein called the “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchaser, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Initial Purchaser
and the Company, on each Date of Delivery as specified in the notice from the
Initial Purchaser to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Initial Purchaser of certificates for the Initial Securities or the Option
Securities, if any, to be purchased by them.

 

(d)           Denominations; Registration.  Certificates for the Initial
Securities and the Option Securities, if any, shall be in such denominations
($1,000 or integral multiples of $1,000 in excess thereof) and registered in
such names as the Initial Purchaser may request in writing at least one full
business day before Closing Time or the relevant Date of Delivery, as the case
may be.  The certificates for the Initial Securities and the Option Securities,
if any, will be made available for examination and packaging by the Initial
Purchaser in The City of New York not later than 10:00 A.M. (Eastern time) on
the last business day prior to Closing Time or the relevant Date of Delivery, as
the case may be.

 

SECTION 3.           Covenants of the Company.  The Company covenants with the
Initial Purchaser as follows (and the Initial Purchaser covenants with the
Company as to Section 3(l)):

 

(a)           Offering Memorandum.  Until the earlier to occur of (A) the
completion of the distribution of the Securities by the Initial Purchaser (but
no earlier than the date on which the overallotment option set forth in
Section 2(b) hereof is exercised in full or expires) and (B) the one-year
anniversary of the date hereof, the Company, as promptly as possible, will
furnish to the Initial Purchaser, without charge, such number of copies of the
Preliminary Offering Memorandum, the Final Offering Memorandum and any
amendments and supplements thereto and documents incorporated by reference
therein as the Initial Purchaser may reasonably request.

 

(b)           Notice and Effect of Material Events.  The Company will
immediately notify the Initial Purchaser, and confirm such notice in writing, of
(x) any filing made by the Company of information relating to the offering of
the Securities with any securities exchange or any other regulatory body in the

 

14

--------------------------------------------------------------------------------


 

United States or any other jurisdiction, and (y) prior to the completion of the
placement of the offered Securities by the Initial Purchaser, any material
changes in or affecting the condition, financial or otherwise, or the earnings,
business affairs or business prospects of the Company, Excel Technology and
their respective subsidiaries considered as one enterprise which (i) make any
statement in the Disclosure Package, any Offering Memorandum or any Supplemental
Offering Material false or misleading or (ii) are not disclosed in the
Disclosure Package or the Offering Memorandum.  In such event or if during such
time any event shall occur as a result of which it is necessary, in the
reasonable opinion of any of the Company, its counsel, the Initial Purchaser or
counsel for the Initial Purchaser, to amend or supplement the Offering
Memorandum in order that the Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will forthwith amend or supplement the Offering
Memorandum by preparing and furnishing to the Initial Purchaser an amendment or
amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Initial Purchaser) so that, as so amended or supplemented, the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.

 

(c)           Amendment and Supplements to the Offering Memorandum;  Preparation
of Pricing Supplement;  Supplemental Offering Materials.  Until the completion
of the distribution of the Securities by the Initial Purchaser (but no earlier
than the date on which the overallotment option set forth in Section 2(b) hereof
is exercised in full or expires) the Company will advise the Initial Purchaser
promptly of any proposal to amend or supplement the Offering Memorandum (other
than any filings with the Commission made pursuant to the 1934 Act or the 1934
Act Regulations, provided that the Company shall give notice of any such filings
to the Initial Purchaser prior to making any such filings, to the extent
practicable) and will not effect such amendment or supplement without the
consent of the Initial Purchaser; provided, however that for the avoidance of
doubt nothing herein shall limit the Company’s ability to file any required
reports with the Commission nor shall this covenant require the prior review or
consent of the Initial Purchaser for any such filings.  Neither the consent of
the Initial Purchaser, nor the Initial Purchaser’s delivery of any such
amendment or supplement, shall constitute a waiver of any of the conditions set
forth in Section 5 hereof.  The Company will prepare the Pricing Supplement, in
form and substance satisfactory to the Initial Purchaser, and shall furnish as
soon as practicable but no later than prior to the Applicable Time to the
Initial Purchaser, without charge, as many copies of the Pricing Supplement as
the Initial Purchaser may reasonably request.  The Company represents and agrees
that, unless it obtains the prior consent of the Initial Purchaser, it has not
made and will not make any offer relating to the Securities by means of any
Supplemental Offering Materials; provided, however, for the avoidance of doubt
any Supplemental Offering Materials covered under this Section 3(c) shall not
include an “issuer free writing prospectus” or “free writing prospectus,” the
agreement as to the treatment of which is dealt with under Section 3(l)
hereunder.

 

(d)           Qualification of Securities for Offer and Sale.  The Company will
use its commercially reasonable efforts, in cooperation with the Initial
Purchaser, to qualify the offered Securities (and the shares of Common Stock
issuable upon conversion of the Securities) for offering and sale under the
applicable securities laws of states and other jurisdictions within the United
States as the Initial Purchaser may designate to the Company in writing prior to
the applicable Closing Time or relevant Date of Delivery and to maintain such
qualifications in effect as long as required for the sale of the Securities;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

15

--------------------------------------------------------------------------------


 

(e)           DTC.  The Company will cooperate with the Initial Purchaser and
use its commercially reasonable efforts to permit the offered Securities to be
eligible for clearance and settlement through the facilities of DTC.

 

(f)            Use of Proceeds.  The Company will use the net proceeds received
by it from the sale of the Securities in the manner specified in the Disclosure
Package and the Final Offering Memorandum under “Use of Proceeds.”

 

(g)           Reservation of Shares of Common Stock.  The Company will, at all
times, reserve and keep available, free of preemptive rights, enough shares of
Common Stock for the purpose of enabling the Company to satisfy any obligations
to issue shares of Common Stock upon conversion of the Securities.

 

(h)          Listing.  The Company will use its commercially reasonable efforts
to effect and maintain the quotation of the Common Stock issuable upon
conversion of the Securities on the Nasdaq National Market.

 

(i)           Restriction on Sale of Securities and Common Stock.  During a
period of 90 days from the date of the Final Offering Memorandum, the Company
will not, without the prior written consent of Merrill Lynch, (i) directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, or otherwise dispose of, any securities of the Company that are convertible
into, or exchangeable for, the offered Securities, (ii) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, or file any
registration statement under the 1933 Act with respect to any of the foregoing
or (iii) enter into any swap or other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Common Stock, or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, whether any such
swap or transaction described in clause (ii) or (iii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise.  The
foregoing sentence shall not apply to (A) the Securities to be sold hereunder or
the Common Stock to be delivered upon conversion thereof, (B) the filing of any
registration statement to be filed by the Company pursuant to the Registration
Rights Agreement relating to the resale of the Securities and the shares of
Common Stock, (C) shares of Common Stock to be issued pursuant to existing
employee benefit plans, qualified stock option plans or other employee
compensation benefit plans or agreements or pursuant to currently outstanding
options, warrants or rights existing on the date hereof and referred to in the
Disclosure Package and the Final Offering Memorandum, (D) the grant by the
Company of employee, consultant or director stock options or restricted stock,
(E) the filing of any registration statements on Form S-8, and (F) up to
1,500,000 shares issued or to be issued by the Company pursuant to acquisitions,
including the issuance and assumption of options in connection therewith,
provided that any shares of Common Stock issued prior to the expiration of the
90th day period may not be sold by the recipient thereof during such 90 day
period.  Notwithstanding the foregoing, if: (1) during the last 17 days of the
90-day lock-up period, the Company issues an earnings release or material news
or a material event relating to the Company occurs; or (2) prior to the
expiration of the 90-day lock-up period, the Company announces that it will
release earnings results or becomes aware that material news or a material event
will occur during the 16-day period beginning on the last day of the 90-day
lock-up period, the restrictions imposed by this paragraph shall continue to
apply until the expiration of the 18-day period beginning upon the issuance of
the earnings release or the occurrence of the material news or material event,
as applicable.

 

16

--------------------------------------------------------------------------------


 

(j)            PORTAL Designation.  The Company will use its commercially
reasonable efforts to permit the Securities to be designated PORTAL securities
in accordance with the rules and regulations adopted by the National Association
of Securities Dealers, Inc. (“NASD”) relating to trading in the PORTAL Market.

 

(k)           Reporting Requirements.  Until the earlier to occur of (A) the
completion of the distribution of the Securities by the Initial Purchaser (but
no earlier than the date on which the overallotment option set forth in
Section 2(b) hereof is exercised in full or expires) and (B) the one-year
anniversary of the date hereof, the Company will file all documents required to
be filed with the Commission pursuant to the 1934 Act within the time periods
required by the 1934 Act and the 1934 Act Regulations.

 

(l)            No Other Offering Documents.  Each of the Company and the Initial
Purchaser represents that (in the case of the Company, without the prior consent
of the Initial Purchaser)  it has not made any offer relating to the Securities
that, if the placement of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed with
the Commission, would constitute an “issuer free writing prospectus,” as defined
in Rule 433, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  The Company
agrees that until the earlier of (i) the date upon which the Initial Purchaser
exercises its overallotment option set forth in Section 2(b) and (ii) the
termination of the Option, it will not, unless it obtains the prior consent of
the Initial Purchaser, make any offer expressly regarding the Securities that,
if the placement of the Securities contemplated by this Agreement were conducted
as a public offering pursuant to a registration statement filed with the
Commission, would constitute an “issuer free writing prospectus,” as defined in
Rule 433, that would be required to be filed with the Commission; provided,
however, that the foregoing sentence shall not limit any action by a third party
which may be regarded as a “free writing prospectus”.  The Initial Purchaser
agrees that, unless it obtains the prior consent of the Company, it will not
make any offer relating to the Securities that, if the placement of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405, that
would be required to be filed with the Commission.  

 

SECTION 4.           Payment of Expenses. 

 

(a)          Expenses.  The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, printing, delivery to the Initial Purchaser and any filing of the
Disclosure Package or any Offering Memorandum (including financial statements
and any schedules or exhibits and any document incorporated by reference) and of
each amendment or supplement thereto or of any Supplemental Offering Material,
(ii) the preparation, printing and delivery to the Initial Purchaser of this
Agreement, the Indenture, the Securities, the Registration Rights Agreement and
such other documents as may be required in connection with the offer, purchase,
sale, issuance or delivery of the Securities or the issuance or delivery of the
Common Stock issuable upon conversion thereof, (iii) the preparation, issuance
and delivery of the certificates for the Securities to the Initial Purchaser and
the certificates for the Common Stock issuable upon conversion thereof,
including any transfer taxes, any stamp or other duties payable upon the sale,
issuance and delivery of the Securities to the Initial Purchaser, the issuance
and delivery of the Common Stock issuable upon conversion thereof and any
charges of DTC in connection therewith, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities and the shares of Common Stock issuable upon conversion of the
Securities under securities laws in accordance

 

17

--------------------------------------------------------------------------------


 

with the provisions of Section 3(d) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Initial Purchaser in
connection therewith and in connection with the preparation of the blue sky
memorandum and any supplement thereto, (vi) any fees of the NASD in connection
with the Securities, (vii) the fees and expenses of the Trustee, including the
fees and disbursements of counsel for the Trustee in connection with the
Indenture and the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the Securities including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, excluding, however, the cost of
aircraft and other transportation chartered in connection with the road show,
which cost shall be borne by the Initial Purchaser, (ix) the fees and expenses
of any transfer agent or registrar for the Common Stock, (x) any fees payable in
connection with any rating of the Securities, (xi) the fees and expenses
incurred in connection with the listing of the Common Stock issuable upon
conversion of the Securities on the Nasdaq National Market, and (xii) any fees
and expenses payable in connection with the initial and continued designation of
the Securities as PORTAL securities under the PORTAL Market Rules pursuant to
NASD Rule 5322.

 

(b)           Termination of Agreement.  If this Agreement is terminated by the
Initial Purchaser in accordance with the provisions of Section 5 or
Section 10(a)(i) hereof, the Company shall reimburse the Initial Purchaser for
all of its out-of-pocket expenses, including the reasonable fees and
disbursements of counsel for the Initial Purchaser.

 

SECTION 5.           Conditions of Initial Purchaser’s Obligations.  The
obligations of the Initial Purchaser hereunder are subject to the accuracy when
made of the representations and warranties of the Company contained in Section 1
hereof or in certificates of any officer of the Company or any of its
subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:

 

(a)           Opinion of Counsel for Company.  At Closing Time, the Initial
Purchaser shall have received the written opinion, dated as of Closing Time, of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, in form and substance reasonably satisfactory to counsel for the
Initial Purchaser, substantially to the effect set forth in Exhibit A hereto.

 

(b)           Opinion of Counsel for Initial Purchaser.  At Closing Time, the
Initial Purchaser shall have received the favorable opinion, dated as of Closing
Time, of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Initial
Purchaser, with respect to certain matters set forth in Exhibit A hereto.  In
giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York and the
federal law of the United States and the General Corporation Law of the State of
Delaware, upon the opinions of counsel satisfactory to the Initial Purchaser. 
Such counsel may also state that, insofar as such opinion involves factual
matters, they have relied, to the extent they deem proper, upon certificates of
officers of the Company and its subsidiaries and certificates of public
officials.

 

(c)           Officers’ Certificate.  At Closing Time, there shall not have
been, since the date hereof or since the date as of which information is given
in the Disclosure Package or the Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, in each case whether or not arising
in the ordinary course of business, and the Initial Purchaser shall have

 

18

--------------------------------------------------------------------------------


 

received a certificate of the Chief Executive Officer of the Company and of the
chief financial or chief accounting officer of the Company, dated as of Closing
Time, on behalf of the Company, to the effect that (i) there has been no such
Material Adverse Effect, (ii) the representations and warranties in Section 1
hereof are true and correct with the same force and effect as though expressly
made at and as of Closing Time, and (iii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to Closing Time.

 

(d)           Accountants’ Comfort Letters.  At the time of the execution of
this Agreement, the Initial Purchaser shall have received from: 

 

(i)  Deloitte & Touche LLP a letter dated such date, in form and substance
satisfactory to the Initial Purchaser, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company contained or incorporated by reference in the
Disclosure Package and the Final Offering Memorandum; 

 

(ii)  KPMG LLP a letter dated such date, in form and substance satisfactory to
the Initial Purchaser, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to initial purchasers with
respect to the financial statements and certain financial information of Excel
Technology contained or incorporated by reference in the Disclosure Package and
the Final Offering Memorandum; and

 

(iii)  Ernst & Young AG a letter dated such date, in form and substance
satisfactory to the Initial Purchaser, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of Lambda Physik AG.

 

(e)           Bring-down Comfort Letter.  At Closing Time, the Initial Purchaser
shall have received from each of Deloitte & Touche LLP, KPMG LLP and Ernst &
Young AG, respectively, a letter, dated as of Closing Time, to the effect that
they reaffirm the statements made in each of the letters furnished by the
respective firm pursuant to subsection (d) of this Section, except that the
specified date referred to shall be a date not more than three business days
prior to such Closing Time.

 

(f)            PORTAL.  At Closing Time, the Securities shall have been
designated for trading on PORTAL.

 

(g)           Lock-up Agreements.  On or prior to the date of this Agreement,
the Initial Purchaser shall have received an agreement substantially in the form
of Exhibit B hereto signed by the persons listed in Schedule D hereto.

 

(h)           Indenture and Registration Rights Agreement.  At or prior to
Closing Time, the Company and the Trustee shall have executed and delivered the
Indenture, and the Company and the Initial Purchaser shall have executed and
delivered the Registration Rights Agreement.

 

(i)            Listing.  At Closing Time, the Company shall have submitted to
the Nasdaq National Market an application for the inclusion of the shares of
Common Stock issuable upon conversion of the Securities.

 

(j)            Conditions to Purchase of Option Securities.  In the event that
the Initial Purchaser exercises its option provided in Section 2(b) hereof to
purchase all or any portion of the Option

 

19

--------------------------------------------------------------------------------


 

Securities, the representations and warranties of the Company contained herein
and the statements in any certificates furnished hereunder by the Company or any
of its subsidiaries shall be true and correct as of each Date of Delivery and,
at the relevant Date of Delivery, the Initial Purchaser shall have received:

 

(i)  Officers’ Certificate.  A certificate, dated such Date of Delivery, of the
Chief Executive Officer of the Company and of the chief financial or chief
accounting officer of the Company confirming that the certificate delivered at
Closing Time pursuant to Section 5(c) hereof remains true and correct as of such
Date of Delivery.

 

(ii)  Opinion of Counsel for Company. The opinion of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, counsel to the Company, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by
Section 5(a) hereof.

 

(iii)  Opinion of Counsel for Initial Purchaser.  The opinion of Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel for the Initial Purchaser, dated such
Date of Delivery, relating to the Option Securities to be purchased on such Date
of Delivery and otherwise to the same effect as the opinion required by
Section 5(b) hereof.

 

(iv)  Bring-down Comfort Letter.  A letter from each of Deloitte & Touche LLP,
KPMG LLP and Ernst & Young AG, respectively, in form and substance satisfactory
to the Initial Purchaser and dated such Date of Delivery, substantially in the
same form and substance as each of the letters furnished by the respective firm
to the Initial Purchaser pursuant to Section 5(d) hereof, except that the
specified date in the letters furnished pursuant to this paragraph shall be a
date not more than three business days prior to such Date of Delivery.

 

(k)           Additional Documents.  At Closing Time and at each Date of
Delivery, counsel for the Initial Purchaser shall have been furnished with such
documents and opinions as they may reasonably require for the purpose of
enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained.

 

(l)            Termination of Agreement.  If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option
Securities, on a Date of Delivery which is after Closing Time, the obligations
of the Initial Purchaser to purchase the relevant Option Securities, may be
terminated by the Initial Purchaser by notice to the Company at any time at or
prior to Closing Time or such Date of Delivery, as the case may be, and such
termination shall be without liability of any party to any other party except as
provided in Section 4 and except that Sections 1, 7, 8 and 9 shall survive any
such termination and remain in full force and effect.

 

SECTION 6.           Subsequent Offers and Resales of the Securities. 

 

(a)           Joint Offer and Sale Procedures.  The Initial Purchaser and the
Company each hereby agree with respect to itself in connection with the offer
and sale of the Securities:

 

(i)            Offers and Sales.  Offers and sales of the Securities shall be
made to such persons and in such manner as is contemplated by the Offering
Memorandum.

 

20

--------------------------------------------------------------------------------


 

(ii)           No General Solicitation.  No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) will be used
in the United States in connection with the offering or sale of the Securities.

 

(iii)          Restriction on Transfer.  The transfer restrictions and the other
provisions set forth in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the caption “Transfer Restrictions,” including the
legend required thereby, shall apply to the Securities except as otherwise
agreed by the Company and the Initial Purchaser. 

 

(iv)          Minimum Principal Amount.  No sale of the Securities to any one
Subsequent Purchaser will be for less than U.S. $1,000 principal amount and no
Security will be issued in a smaller principal amount.  If the Subsequent
Purchaser is a non-bank fiduciary acting on behalf of others, each person for
whom it is acting must purchase at least U.S. $1,000 principal amount of the
Securities.

 

(b)           Covenants of the Company.  The Company covenants with the Initial
Purchaser as follows:

 

(i)            Integration.  The Company agrees that it will not and will use
commercially reasonable efforts to cause its Affiliates not to, directly or
indirectly, solicit any offer to buy, sell or make any offer or sale of, or
otherwise negotiate in respect of, securities of the Company of any class if, as
a result of the doctrine of “integration” referred to in Rule 502 under the
1933 Act, such offer or sale would render invalid (for the purpose of (i) the
sale of the offered Securities by the Company to the Initial Purchaser, (ii) the
resale of the offered Securities by the Initial Purchaser to Subsequent
Purchasers or (iii) the resale of the offered Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
1933 Act provided by Section 4(2) thereof or by Rule 144A thereunder or
otherwise.

 

(ii)           Restriction on Repurchases.  Until the expiration of two years
after the original issuance of the offered Securities, the Company will not, and
will use commercially reasonable efforts to cause its controlled Affiliates not
to, resell any offered Securities which are “restricted securities” (as such
term is defined under Rule 144(a)(3) under the 1933 Act), whether as beneficial
owner or otherwise (except as agent acting as a securities broker on behalf of
and for the account of customers in the ordinary course of business in
unsolicited broker’s transactions).

 

(c)           Covenants of the Initial Purchaser.  The Initial Purchaser
covenants with the Company as follows:

 

(i)            Status of Initial Purchaser.  The Initial Purchaser represents
and warrants to, and agrees with, the Company that it is a Qualified
Institutional Buyer and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act (an “Accredited Investor”).

 

(ii)           Qualified Institutional Buyers.  The Initial Purchaser represents
and warrants to, and agrees with, the Company that it will only sell the
Securities to a person whom the Initial Purchaser reasonably believes is a
Qualified Institutional Buyer within the meaning of Rule 144A under the 1933 Act
(a “Qualified Institutional Buyer”).

 

(iii)          Subsequent Purchaser Notification.  The Initial Purchaser will
take reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from such Initial
Purchaser or affiliate, as the case may be, in the United States that the
Securities (A) have not been and will not be registered under the 1933 Act,
(B) are

 

21

--------------------------------------------------------------------------------


 

being sold to them without registration under the 1933 Act in reliance on
Rule 144A or in accordance with another exemption from registration under the
1933 Act, as the case may be, and (C) may not be offered, sold or otherwise
transferred except (1) to the Company, (2) outside the United States in
accordance with Regulation S under the 1933 Act and in compliance with the
securities laws of such non-United States jurisdiction, or (3) inside the United
States in accordance with (x) Rule 144A to a person whom the seller reasonably
believes is a Qualified Institutional Buyer that is purchasing such Securities
for its own account or for the account of a Qualified Institutional Buyer to
whom notice is given that the offer, sale or transfer is being made in reliance
on Rule 144A or (y) pursuant to another available exemption from registration
under the 1933 Act.

 

SECTION 7.           Indemnification. 

 

(a)          Indemnification of Initial Purchaser.  The Company agrees to
indemnify and hold harmless the Initial Purchaser, its Affiliates, its selling
agents and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

 

(i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any preliminary offering memorandum,
the Disclosure Package, the Final Offering Memorandum (or any amendment or
supplement thereto) or any Supplemental Offering Materials, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii)           against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the prior written consent of the Company; and

 

(iii)          against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by the Initial Purchaser),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser expressly for use in any preliminary offering memorandum, the
Disclosure Package, the Final Offering Memorandum (or any amendment or
supplement thereto) or in any Supplemental Offering Materials.

 

(b)           Indemnification of Company.  The Initial Purchaser agrees to
indemnify and hold harmless the Company, its Affiliates and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as

 

22

--------------------------------------------------------------------------------


 

incurred (including the fees and disbursements of counsel chosen by the
Company), but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in any preliminary offering memorandum, the
Disclosure Package, the Final Offering Memorandum or any Supplemental Offering
Materials in reliance upon and in conformity with written information furnished
to the Company by the Initial Purchaser expressly for use therein.

 

(c)                                  Actions against Parties; Notification. Each
indemnified party shall give notice as promptly as reasonably practicable to
each indemnifying party of any action commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability hereunder to
the extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this indemnity agreement. In the case of parties indemnified pursuant
to Section 7(a) above, counsel to the indemnified parties shall be selected by
Merrill Lynch, and, in the case of parties indemnified pursuant to
Section 7(b) above, counsel to the indemnified parties shall be selected by the
Company. An indemnifying party may participate at its own expense in the defense
of any such action; provided, however, that counsel to the indemnifying party
shall not (except with the consent of the indemnified party) also be counsel to
the indemnified party. In no event shall the indemnifying parties be liable for
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section or Section 8 hereof (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)                                 Settlement without Consent if Failure to
Reimburse. If at any time an indemnified party shall have requested in writing
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 7(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

 

SECTION 8.                                Contribution. If the indemnification
provided for in Section 7 hereof is for any reason unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchaser on
the other hand from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company on the one hand and of the Initial Purchaser on the other hand in
connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

 

23

--------------------------------------------------------------------------------


 

The relative benefits received by the Company on the one hand and the Initial
Purchaser on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchaser, bear to
the aggregate initial offering price of the Securities.

 

The relative fault of the Company on the one hand and the Initial Purchaser on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchaser and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased and sold by it hereunder exceeds
the amount of any damages which the Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and the Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as the Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.

 

SECTION 9.                                Representations, Warranties and
Agreements to Survive. All representations, warranties and agreements contained
in this Agreement or in certificates of officers of the Company or any of its
subsidiaries submitted pursuant hereto shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of the
Initial Purchaser or its Affiliates or selling agents, any person controlling
the Initial Purchaser, its officers or directors, any person controlling the
Company and (ii) delivery of and payment for the Securities.

 

SECTION 10.                          Termination of Agreement.

 

(a)                                  Termination; General. The Initial Purchaser
may terminate this Agreement, by notice to the Company, at any time at or prior
to Closing Time (i) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Preliminary
Offering

 

24

--------------------------------------------------------------------------------


 

Memorandum, the Disclosure Package or the Final Offering Memorandum (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement), any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, in each case whether
or not arising in the ordinary course of business, or (ii) if there has occurred
any material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Initial Purchaser, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the Nasdaq National Market, or if trading generally
on the American Stock Exchange or the New York Stock Exchange or in the Nasdaq
National Market has been suspended or materially limited, or minimum or maximum
prices for trading have been fixed, or maximum ranges for prices have been
required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers, Inc. or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.

 

(b)                                 Liabilities. If this Agreement is terminated
pursuant to this Section 10, such termination shall be without liability of any
party to any other party except as provided in Section 4 hereof, and provided
further that Sections 1, 7, 8 and 9 shall survive such termination and remain in
full force and effect.

 

SECTION 11.                          Tax Disclosure. Notwithstanding any other
provision of this Agreement, immediately upon commencement of discussions with
respect to the transactions contemplated hereby, the Company (and each employee,
representative or other agent of the Company) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to the Company
relating to such tax treatment and tax structure. For purposes of the foregoing,
the term “tax treatment” is the purported or claimed federal income tax
treatment of the transactions contemplated hereby, and the term “tax structure”
includes any fact that may be relevant to understanding the purported or claimed
federal income tax treatment of the transactions contemplated hereby.

 

SECTION 12.                          Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by facsimile. Notices to the Initial
Purchaser shall be directed to Merrill Lynch at 4 World Financial Center, New
York, New York 10080, attention of Gopal Garuda, facsimile (650) 849 2240; 
notices to the Company shall be directed to it at  5100 Patrick Henry Drive,
Santa Clara, California  95054, attention of Helene Simonet, facsimile (408) 764
4161. Any such notice shall take effect at the time of receipt thereof.

 

SECTION 13.                          No Advisory or Fiduciary Relationship. The
Company acknowledges and agrees that (a) the purchase and sale of the Securities
pursuant to this Agreement, including the determination of the offering price of
the Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the Initial
Purchaser, on the other hand, (b) in connection with the offering contemplated
hereby and the process leading to such transaction  the Initial Purchaser is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (c) the
Initial Purchaser has not  assumed and will not assume an advisory or fiduciary
responsibility in favor of the Company with

 

25

--------------------------------------------------------------------------------


 

respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Initial Purchaser has advised or is currently
advising the Company on other matters) and the Initial Purchaser has no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (d) the Initial
Purchaser and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company, and (e) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

SECTION 14.                          Integration. This Agreement supersedes all
prior agreements and understandings (whether written or oral) between the
Company and the Initial Purchaser with respect to the subject matter hereof.

 

SECTION 15.                          Parties. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchaser, the Company and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchaser, the Company and their respective successors and the
controlling persons and officers and directors referred to in Sections 7 and 8
and their heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchaser, the Company
and their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation. No purchaser of Securities from the Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

 

SECTION 16.                          GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 17.                          TIME. TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME.

 

SECTION 18.                          Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
Agreement.

 

SECTION 19.                          Effect of Headings. The Section headings
herein are for convenience only and shall not affect the construction hereof.

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchaser and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

COHERENT, INC.

 

 

 

By

/s/ Helene Simonet

 

 

Name: Helene Simonet

 

 

Title: Executive Vice President and Chief Financial Officer

 

27

--------------------------------------------------------------------------------


 

CONFIRMED AND ACCEPTED,

as of the date first above written:

 

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

 

By:

/s/ Stephen Miller

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------